Citation Nr: 1645592	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  13-28 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

The Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2010 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Per his request, the Veteran was scheduled to participate in a Board hearing to be conducted via video-conference; however, the Veteran's representative withdrew this hearing request prior to the hearing date in the same statement in which he also withdrew the instant appeal.  


FINDING OF FACT

In November 2016, prior to the promulgation of a decision in the appeal, the Veteran's representative submitted a statement withdrawing the Veteran's appeal on his behalf.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, in November 2016, the Veteran's representative submitted a statement withdrawing the Veteran's appeal on the Veteran's behalf; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and the appeal is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


